  Case: 1:20-cv-05905 Document #: 14-5 Filed: 10/09/20 Page 1 of 2 PageID #:1845




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HANGZHOU CHIC INTELLIGENT                        )
TECHNOLOGY CO., LTD. and UNICORN                 )
GLOBAL, INC.,                                    )
                                                 )
                       Plaintiffs,               )   Case No.: 20-cv-5905
                                                 )
        v.                                       )   Judge Steven C. Seeger
                                                 )   Magistrate Judge M. David Weisman
THE PARTNERSHIPS AND                             )
UNINCORPORATED ASSOCIATIONS                      )   FILED UNDER SEAL
IDENTIFIED ON SCHEDULE A,                        )
                                                 )
                       Defendants.               )
                                                 )

                      DECLARATION OF ARTHUR TAN-CHI YUAN

       I, Arthur Tan-Chi Yuan, declare as follows:

       1.      I am one of the attorneys for Plaintiffs Hangzhou Chic Intelligent Technology Co.

and Unicorn Global, Inc. I am an attorney licensed in Illinois and a native speaker of Chinese.

       2.      I have personally reviewed all materials provided in the attached Exhibits. If

called as a witness, I could and would testify to the statements made herein..

       3.      On October 8, 2020, one unit of the Infringing Products was purchased in

Chicago, Illinois and sold by Defendant motopartssuperstore on eBay (#1 in Table “eBay” in

Corrected Schedule A). True and correct copies of the confirmation email showing purchase

order is attached as Exhibit 1.

       4.      On October 8, 2020, one unit of the Infringing Products was purchased in

Chicago, Illinois and sold by Defendant XPRITINC on Amazon.com (#20 in Table “Amazon” in

Corrected Schedule A). True and correct copies of the confirmation email showing purchase

order is attached as Exhibit 2.
  Case: 1:20-cv-05905 Document #: 14-5 Filed: 10/09/20 Page 2 of 2 PageID #:1846




       5.      On October 8, 2020, one unit of the Infringing Products was purchased in

Chicago, Illinois and sold by Defendant D.G.I. on Walmart.com (#58 in Table “Walmart” in

Corrected Schedule A). True and correct copies of the confirmation email showing purchase

order is attached as Exhibit 3.

       6.      I also conducted investigations into entities that serve as a “look-out” for online e-

commerce sellers based in People’s Republic of China.

       7.      In particular, this company, SellerDefense, who operates a website

sellerdefense.cn, serves to alert online Chinese sellers, many of their readers sell products on

various platforms, such as eBay, Amazon, etc. See Exhibit 4 (Copy of a Google-powered

English translation of Exhibit 5) and Exhibit 5 (The Chinese original publication).

       8.      Moreover, SellerDefense has identified the present case as the latest updated on

its website, based on the posting date of October 6, 2020. See Ex. 4 and 5

       9.      Upon selecting the hyperlink of the posting, SellerDefense also provided the first

page of the complaint and the design patents asserted. See Exhibit 6 (Copy of a Google-powered

English translation of Exhibit 7) and Exhibit 7 (The Chinese original publication).

       10.     In addition, Exhibit 8 provides a comparison chart comparing the claimed design

patents to the one or more accused products:

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on October 9, 2020 in Chicago, Illinois.

                                                      /s/ Arthur Tan-Chi Yuan
                                                      Arthur T. Yuan.




                                                 2
